Citation Nr: 1531518	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-42 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating prior to March 12, 2015, and in excess of 10 percent thereafter for cataracts.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1963 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for PTSD and assigned a 30 percent rating effective August 30, 2007.  The claims file was subsequently transferred to the RO in Waco, Texas.  

On his November 2009 VA Form 9, the Veteran selected that he desired a Board hearing.  In a June 2010 correspondence the Veteran canceled his request.  

In a July 2014 rating decision the RO assigned a 50 percent disability rating for the Veteran's PTSD, effective August 30, 2007.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that a June 2010 rating decision granted service connection for cataracts and assigned a noncompensable rating, effective April 12, 2010.  The Veteran filed a notice of disagreement with the assigned rating in May 2011.  A May 2015 rating decision assigned a 10 percent rating, effective March 12, 2015.  As this increase does not represent the maximum rating available a statement of the case must be issued.  

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was last afforded a VA examination for his PTSD in May 2008, over seven years ago.  On his November 2009 VA Form 9, the Veteran reported that since his VA examination he was prescribed new medication for his PTSD.  VA treatment records reveal that since 2009, the Veteran has been prescribed such medications as Paxil, Celexa, Trazadone, and Zoloft, with an increase in the Zoloft dosage in October 2014.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, as noted above, the Veteran was granted service connection for cataracts and assigned a noncompensable rating, effective April 12, 2010.  The Veteran filed a notice of disagreement with the rating in May 2011.  In a May 2015 rating decision, the RO assigned a 10 percent rating, effective March 12, 2015.  However, to date a statement of the case has not been issued.  Therefore on remand the Veteran should be provided with such.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished a statement of the case that addresses the issue of entitlement to an increased initial rating for cataracts.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.

2. Provide the Veteran the opportunity to identify any new pertinent medical evidence relating to his service-connected PTSD.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

3. Then, schedule the Veteran for a new VA examination to determine the current severity of his PTSD.  The claims folder should be made available for review and a notation of such should be noted. All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by the Veteran's PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided and any lay assertions of the Veteran must be considered and discussed.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




